          Case 1:20-cv-11113-VM-SDA Document 27 Filed 08/17/21 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
                                                                                  8/17/2021
    Eliantte & Co.,

                                   Plaintiff,
                                                                    1:20-cv-11113 (VM) (SDA)
                       -against-
                                                                    ORDER
    Gervonta Davis,

                                   Defendant.


STEWART D. AARON, United States Magistrate Judge:

          Following a telephone conference with the parties, and for the reasons stated on the

record, it is hereby Ordered as follows:

          1. Plaintiff’s Second Letter Motion for an extension of time to complete discovery (ECF

              No. 21) is GRANTED IN PART and DENIED IN PART. 1 The deadline for the completion

              of fact discovery is extended for the following two limited purposes only:

                  a. No later than Tuesday, August 24, 2021, Defendant shall produce documents

                      responsive to Plaintiff’s Request for Production No. 9, i.e. copies of

                      Defendant’s “bank account statements for the account associated with the

                      Check from November 1, 2019 to November 1, 2020.” (See Pl.’s Requests for

                      Production, ECF No. 22-1, at 6.)




1
 Although Plaintiff’s Letter Motion is untimely, as it was filed one day after the close of fact discovery (see
6/14/2021 Order, ECF No. 20 (extending deadline for fact discovery until July 30, 2021)), the Court finds
good cause exists for Plaintiff to obtain the limited discovery set forth herein. For example, the Court
notes Defendant’s delay in producing documents, some of which were not produced until after the
deadline for the close of fact discovery. (See Pl.’s Letter Motion at 2-3; Def.’s Response, ECF No. 24
(discussing ongoing production of documents).)
     Case 1:20-cv-11113-VM-SDA Document 27 Filed 08/17/21 Page 2 of 2




              b. The deadline for Plaintiff to take Defendant’s deposition is extended until

                 September 17, 2021.

     2. All other requests for additional discovery are denied. As further set forth on the

         record, the Court finds, in its discretion, that Plaintiff’s other requests were not

         properly raised in his Letter Motion and, in any event, are not relevant or proportional

         to the needs of the case.

         The Clerk of Court is respectfully requested to terminate the motion at ECF No. 24.

SO ORDERED.

DATED:        New York, New York
              August 17, 2021

                                               ______________________________
                                               STEWART D. AARON
                                               United States Magistrate Judge




                                              2
